IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-369

                                        No. COA21-404

                                      Filed 17 May 2022

     Surry County, Nos. 20 CRS 51069-70, 21 CRS 57

     STATE OF NORTH CAROLINA

                  v.

     TODD EMERSON COLLINS, JR., Defendant.


           Appeal by Defendant from judgment entered 15 February 2021 by Judge

     Angela B. Puckett in Surry County Superior Court. Heard in the Court of Appeals

     25 January 2022.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General John R.
           Green, Jr., for the State.

           Irons & Irons, P.A., by Ben G. Irons, II, for Defendant-Appellant.


           INMAN, Judge.


¶1         Defendant-Appellant Todd Emerson Collins, Jr., (“Defendant”) was convicted

     by jury verdict of felony eluding arrest with a motor vehicle and felonious possession

     of stolen goods after he stole a pickup truck and led police on a high-speed chase. On

     appeal, Defendant argues: (1) the trial court abused its discretion by allowing the

     State to reopen its case before the trial court ruled on Defendant’s motion to dismiss

     for insufficiency of the evidence; (2) the trial court erred in denying Defendant’s

     motion to dismiss the charge of felonious possession of stolen goods because the State
                                       STATE V. COLLINS

                                        2022-NCCOA-369

                                       Opinion of the Court



     failed to prove an essential element of the crime, namely the value of the vehicle; and

     (3) the trial court abused its discretion and demonstrated judicial bias against

     Defendant by permitting the State to reopen its case and allowing certain statements

     in the State’s closing argument. After careful review of the record and our precedent,

     we hold Defendant’s trial was free from error.

                      I.   FACTUAL AND PROCEDURAL HISTORY

¶2         The record below discloses the following:

¶3         Around 1:00 a.m. on 10 May 2020, Defendant drove a 2004 Nissan Titan pickup

     truck from Carroll County, Virginia into Mount Airy, North Carolina, leading

     Virginia police officers in a high-speed chase. A Surry County Sherriff’s Deputy

     joined the pursuit of the vehicle, which Defendant drove without lights and at speeds

     of at least 90 mph on a stretch of highway where the speed limit was between 45 and

     50 mph.     Defendant twice drove the truck over stop sticks deployed by law

     enforcement. He did not attempt to stop the vehicle after the first set of stop sticks;

     the vehicle slowed to a stop on the median after the second stop sticks destroyed the

     truck’s tires.   Once the truck came to a stop, Defendant exited the vehicle and

     attempted to flee on foot. Police quickly apprehended and arrested him.

¶4         After detaining Defendant, law enforcement contacted the General Manager of

     Foothills Ford in Pilot Mountain, Robert Sutphin (“Mr. Sutphin”), and confirmed that

     earlier that same day, the 2004 Nissan Titan pickup truck driven by Defendant had
                                       STATE V. COLLINS

                                          2022-NCCOA-369

                                       Opinion of the Court



     been removed from the automotive dealership. No one at the dealership had given

     Defendant permission to take the vehicle.

¶5         Ten days later, on 20 May 2020, Defendant was convicted of driving while

     license revoked. He appealed to the Superior Court.

¶6         One month later, on 20 July 2020, while his appeal was pending in Superior

     Court, Defendant was indicted on charges of felony eluding arrest with a motor

     vehicle and felonious possession of stolen goods. Defendant’s appeal and the felony

     charges came on for a jury trial on 15 February 2021.

¶7         At the close of the State’s evidence, defense counsel moved to dismiss all

     charges against Defendant. In particular, counsel argued the State failed to present

     evidence of the value of the allegedly stolen vehicle pursuant to N.C. Gen. Stat § 14-

     71.1 (2021) (“Possessing stolen goods”) on the felonious possession of stolen goods

     charge. The trial court responded:

                  Then, [defense counsel], your motion––I see the argument
                  that it would not be a felony. It would be a misdemeanor,
                  it would not be a felony, as alleged, unless the item could
                  be proved to––if it had been stolen, it would be more than
                  $1,000.

     The trial court asked for the prosecutor’s retort and the prosecutor stated he “would

     . . . simply move to reopen the evidence to put on that testimony, just in case it
                                             STATE V. COLLINS

                                               2022-NCCOA-369

                                              Opinion of the Court



     becomes an issue later down the road.”1 Defense counsel challenged the State’s

     attempt to recall the witness, reasoning the purpose of the motion to dismiss was not

     to “signal a mulligan for the State.” The trial court replied:

                    I do not take that as that. However, in this case, I think
                    that in the Court’s discretion, that there is no prejudice to
                    the Defendant, and the Court will allow that motion. But
                    we will note that.

     The trial court allowed the State to reopen its case after a lunch break for the jury

     and delayed ruling on defense counsel’s motion to dismiss until then.

¶8          The State recalled Mr. Sutphin for a second time. He testified the value of the

     stolen truck was $6,625 before it was damaged and that the truck had been sold at

     auction for $1,325 after the chase. The State again rested. Defense counsel renewed

     the motion to dismiss, and the trial court denied it before closing arguments and

     before the case was submitted to the jury.

¶9          At closing argument, the prosecutor began:

                    Truth be told, in a lot of ways, we’re kind of lucky. Because
                    this case could have turned out very differently. A car
                    fleeing law enforcement across state lines, and pushing 100
                    miles an hour, is about the quickest way to get somebody
                    killed on this road.



            1  This was not the first time during the trial the State had recalled its witness, the General
     Manager of the Foothills Ford in Pilot Mountain, Mr. Sutphin. Earlier in the trial, the prosecutor told
     the trial court that direct examination of Mr. Sutphin was complete, only to ask the trial court
     moments later to recall him to ask an additional question to confirm the name of the automotive
     dealership. The trial court allowed the State to recall Mr. Sutphin without objection from defense
     counsel.
                                         STATE V. COLLINS

                                          2022-NCCOA-369

                                         Opinion of the Court



       Defense counsel objected to this portion of the closing, but the trial court overruled

       it. The State proceeded to illustrate for the jury the potential dangers that Defendant

       could have inflicted upon anyone on the roads that night:

                     All it would have taken is a power line being down and a
                     road crew out there, and all of a sudden, you’ve got more
                     people in harm’s way out there trying to put a power line
                     back up. What if you’ve got someone who’s trying to get
                     back home, and they’ve got a flat tire on the side of the
                     road. Now they’re in harm’s way. What if you have people
                     getting off of work at Lowe’s Home Improvement, right
                     there on 52. What if you’ve got people over there getting
                     off work, Pizza Hut right there on 52. The Food Lion, the
                     Roses, any of these stores or businesses that could have
                     been closing, and these folks could be getting off work at
                     that time of day or night. All it would have taken is one
                     mistimed or unlucky swerve after his tires popped, and this
                     could have been a much more tragic situation than it is
                     now. And so, to a degree, we’re lucky that we’re just here
                     with what we’re at.

       Defense counsel did not further object to the State’s closing. However, in her own

       closing argument, defense counsel contended the State’s arguments contained many

       “[w]hat[-]ifs.”

¶ 10          The jury found Defendant guilty of felonious eluding arrest in a motor vehicle

       and felonious possession of stolen goods. Following the verdict, Defendant was tried

       for, and the jury found him guilty of, attaining habitual felon status. The trial court

       sentenced Defendant to two consecutive prison terms of 105 to 108 months.

       Defendant gave oral notice of appeal.
                                         STATE V. COLLINS

                                              2022-NCCOA-369

                                          Opinion of the Court



                                        II.     ANALYSIS

       A. Defendant’s Motion to Dismiss

          1. The Trial Court Did Not Abuse Its Discretion by Reserving Ruling on
             the Motion to Dismiss to Allow the State to Reopen Its Case to
             Introduce New Evidence.

¶ 11         Defendant contends the trial court abused its discretion by delaying its ruling

       on Defendant’s motion to dismiss for insufficiency of the evidence and allowing the

       State to introduce new evidence. We disagree.

¶ 12         We will reverse a trial court’s decision to permit a party to introduce additional

       evidence at any time prior to the verdict only upon a showing of an abuse of discretion.

       State v. Wise, 178 N.C. App. 154, 163, 630 S.E.2d 732, 737 (2006) (citing State v.

       Riggins, 321 N.C. 107, 109, 361 S.E.2d 558, 559 (1987)).

¶ 13         Our General Statutes provide: “The judge in his [or her] discretion may permit

       any party to introduce additional evidence at any time prior to verdict.” N.C. Gen.

       Stat. § 15A-1226(b) (2021) (emphasis added).              Subsection 15A-1227(c) further

       provides: “The judge must rule on a motion to dismiss for insufficiency of the evidence

       before the trial may proceed.” N.C. Gen. Stat. § 15A-1227(c) (2021). Defendant

       interprets Subsection 15A-1227(c) to preclude the trial court from postponing ruling

       on Defendant’s motion for insufficiency of evidence to allow the State to reopen the

       case and introduce new evidence.           Though these sections deal with different

       procedural mechanisms at trial, assuming arguendo they conflict in some way, they
                                          STATE V. COLLINS

                                           2022-NCCOA-369

                                          Opinion of the Court



       “must be construed in pari materia, and harmonized, if possible, to give effect to

       each.” Hoffman v. Edwards, 48 N.C. App. 559, 564, 269 S.E.2d 311, 313 (1980)

       (citation omitted).

¶ 14         In general, “[i]t is the trial judge’s duty to supervise and control the trial,

       including the manner and presentation of evidence, matters which are largely left to

       his [or her] discretion.” State v. Lowery, 318 N.C. 54, 70, 347 S.E.2d 729, 740 (1986).

       Our appellate courts have repeatedly held Subsection 15A-1226(b) allows a trial court

       to exercise its discretion to permit a party to reopen its case and present evidence—

       even after the parties have rested—before the case is submitted to the jury. See, e.g.,

       Riggins, 321 N.C. at 109, 361 S.E.2d at 559 (“Pursuant to N.C. [Gen. Stat.] § 15A-

       1226(b), the trial judge is authorized in his [or her] discretion to permit any party to

       introduce additional evidence at any time prior to verdict.”); Wise, 178 N.C. App. at

       163, 630 S.E.2d at 737 (holding the trial court did not err by allowing the State to

       reopen its case and present additional evidence of the defendant’s release date after

       the parties had rested but before the case was presented to the jury). “This Court has

       long recognized that the trial court has the discretion to allow either party to recall

       witnesses to offer additional evidence, even after jury arguments.” State v. Goldman,

       311 N.C. 338, 350, 317 S.E.2d 361, 368 (1984) (citation omitted); see also State v.

       Revelle, 301 N.C. 153, 161, 270 S.E.2d 476, 481 (1980) (“[N.C. Gen. Stat. §] 15A-

       1226(b) specifically provides the trial judge may exercise his [or her] discretion to
                                         STATE V. COLLINS

                                          2022-NCCOA-369

                                         Opinion of the Court



       permit any party to introduce additional evidence at any time prior to the verdict.

       This is so even after arguments to the jury have begun and even if the additional

       evidence is testimony from a surprise witness.” (citations omitted)), disapproved on

       other grounds by State v. White, 322 N.C. 506, 369 S.E.2d 813 (1988).

¶ 15         Harmonizing the statutes and giving each full effect, Hoffman, 48 N.C. App. at

       564, 269 S.E.2d at 313, Subsection 15A-1227(c) of our General Statutes, which

       mandates the trial court shall rule on a motion to dismiss for insufficiency of the

       evidence “before the trial may proceed,” does not alter or minimize the trial court’s

       discretion to allow for recall of a witness or further presentation of evidence before

       the jury returns a verdict pursuant to Subsection 15A-1226(b). The Criminal Code

       Commission Commentary to Subsection 15A-1227(c) explains: “the practice of

       reserving decision on a motion is little followed at present in North Carolina––and

       ought not to be encouraged. [The Commission] therefore amended a draft provision

       based on the procedure of another jurisdiction, authorizing reservation of decision on

       the motion to dismiss, to bar such a procedure.”            Criminal Code Comm’n

       Commentary, § 15A-1227(c) Editors’ Notes. Our precedent supports this reading.

       This Court has held trial courts violate Subsection 15A-1227(c) when the trial court

       reserves ruling on a motion to dismiss until after the jury returned a verdict. See

       State v. Kiselev, 241 N.C. App 144, 151, 772 S.E.2d 465, 470 (2015) (“The trial court

       violated N.C. Gen. Stat. § 15A-1227(c) by reserving judgment on the defendant’s
                                          STATE V. COLLINS

                                           2022-NCCOA-369

                                          Opinion of the Court



       motion to dismiss for insufficiency of the evidence until after the jury returned a

       verdict.”); State v. Hernandez, 188 N.C. App. 193, 204, 655 S.E.2d 426, 433 (2008)

       (considering whether the trial court’s reservation of ruling on motions to dismiss at

       the close of all evidence until after the jury returned its verdict amounted to

       prejudicial error).

¶ 16         Here, after the State rested for the first time, defense counsel moved to dismiss

       the charge of felonious possession of stolen goods because the State had not presented

       evidence that the allegedly stolen truck was valued in excess of $1,000. See N.C. Gen.

       Stat. §§ 14-71.1, 72(a) (2021) (providing the offense is not a felony unless the value of

       the stolen property is more than $1,000). The State moved to reopen its case, and the

       trial court, within its discretion, allowed Mr. Sutphin to testify to the value of the

       stolen truck. The State again rested and the trial court denied Defendant’s motion

       to dismiss. In doing so, the trial court reserved ruling on Defendant’s motion to

       dismiss until the State again rested but before closing arguments and before the jury

       began its deliberation. Cf. Kiselev, 241 N.C. App at 151, 772 S.E.2d at 470. We hold

       the trial court did not abuse its discretion in delaying its ruling on Defendant’s motion

       to dismiss and allowing the State to reopen its case.

          2. The Trial Court Did Not Err in Denying Defendant’s Motion to
             Dismiss for Insufficiency of the Evidence.
                                         STATE V. COLLINS

                                           2022-NCCOA-369

                                          Opinion of the Court



¶ 17          We now consider whether the trial court erred in ultimately denying

       Defendant’s motion to dismiss the charge of felonious possession of stolen goods. We

       hold it did not.

¶ 18          We review a trial court’s denial of a motion to dismiss de novo, State v. Cox,

       367 N.C. 147, 151, 749 S.E.2d 271, 275 (2013) (citation omitted), to determine

       whether there was “substantial evidence (1) of each essential element of the offense

       charged, and (2) that defendant is the perpetrator of the offense,” State v. Key, 182

       N.C. App. 624, 628-29, 643 S.E.2d 444, 448 (2007). “Substantial evidence is such

       relevant evidence as a reasonable mind might accept as adequate to support a

       conclusion.” Id. at 629, 643 S.E.2d at 448. “When ruling on a motion to dismiss for

       insufficient evidence, the trial court must consider the evidence in the light most

       favorable to the State, drawing all reasonable inferences in the State’s favor.” State

       v. Miller, 363 N.C. 96, 98, 678 S.E.2d 592, 594 (2009).

¶ 19          Defendant challenges the State’s failure to prove one element of the felonious

       possession of stolen goods charge, that the value of the vehicle was more than $1,000.

       See § 14-71.1; State v. Phillips, 172 N.C. App. 143, 145, 615 S.E.2d 880, 882 (2005).

       Viewing the evidence, including Mr. Sutphin’s testimony that the value of the truck

       was $6,625 before it was damaged and $1,325 after the chase when it sold at auction,

       in the light most favorable to the State, Miller, 363 N.C. at 98, 678 S.E.2d at 594, the

       State presented substantial evidence of the value of the vehicle.         See State v.
                                         STATE V. COLLINS

                                           2022-NCCOA-369

                                          Opinion of the Court



       Williams, 65 N.C. App. 373, 375, 309 S.E.2d 266, 267 (1983) (“[W]here a merchant

       has determined a retail price of merchandise which [she/]he is willing to accept as the

       worth of the item offered for sale, such a price constitutes evidence of fair market

       value sufficient to survive a motion to dismiss.”) We hold the trial court did not err

       in denying Defendant’s motion to dismiss this charge.

       B. Judicial Bias and Abuse of Discretion

¶ 20         Defendant asserts that the trial court abused its discretion and demonstrated

       judicial bias against Defendant because it: (1) permitted the State to recall a witness

       twice, once after defense counsel moved to dismiss the charges; and (2) allowed the

       State to argue in closing “that the careless and reckless driving if attributed to

       [Defendant] could have resulted in the death of people.” Defendant’s arguments are

       without merit.

          1. The Trial Court Did Not Abuse its Discretion in Overruling
             Defendant’s Objection to the State’s Closing Argument.

¶ 21         We review the trial court’s decision to overrule defendant’s timely objection to

       a closing argument for abuse of discretion. State v. Murrell, 362 N.C. 375, 392, 665

       S.E.2d. 61, 73 (2008). A trial court abuses its discretion “if the ruling could not have

       been the result of a reasoned decision.” State v. Jones, 355 N.C. 117, 131, 558 S.E.2d

       97, 106 (2002) (quotation marks and citations omitted). “We first determine if the

       remarks were improper and then determine if the remarks were of such a magnitude
                                         STATE V. COLLINS

                                           2022-NCCOA-369

                                         Opinion of the Court



       that their inclusion prejudiced defendant.” State v. Copley, 374 N.C. 224, 228, 839

       S.E.2d 726, 729 (2020) (quotation marks and citations omitted). Where there is no

       objection, on the other hand, we consider whether the remarks were “so grossly

       improper that the trial court erred in failing to intervene ex mero motu.” State v.

       Trull, 349 N.C. 428, 451, 509 S.E.2d 178, 193 (1998). The trial court must intervene

       during closing arguments if “the argument strays so far from the bounds of propriety

       as to impede defendant’s right to a fair trial.” State v. Atkins, 349 N.C. 62, 84, 505

       S.E.2d 97, 111 (1998). A prosecutor may argue “all the facts in evidence as well as

       any reasonable inferences that may be drawn from those facts.” State v. Riley, 137

       N.C. App. 403, 413, 528 S.E.2d 590, 597 (2000) (citing State v. Monk, 286 N.C. 509,

       212 S.E.2d 125 (1975)); see also State v. Phillips, 365 N.C. 103, 135, 711 S.E.2d 122,

       145 (2011). Pursuant to our General Statutes, during closing argument an attorney:


                    . . . may not become abusive, inject his personal
                    experiences, express his personal belief as to the truth or
                    falsity of the evidence or as to the guilt or innocence of the
                    defendant, or make arguments on the basis of matters
                    outside the record except for matters concerning which the
                    court may take judicial notice. An attorney may, however,
                    on the basis of his analysis of the evidence, argue any
                    position or conclusion with respect to a matter in issue.

       N.C. Gen. Stat. § 15A-1230(a) (2021).

¶ 22         Here, defense counsel only objected to the first few sentences of the State’s

       closing argument:
                                          STATE V. COLLINS

                                           2022-NCCOA-369

                                          Opinion of the Court



                    Truth be told, in a lot of ways, we’re kind of lucky. Because
                    this case could have turned out very differently. A car
                    fleeing law enforcement across state lines, and pushing 100
                    miles an hour, is about the quickest way to get somebody
                    killed on this road.

       The trial court immediately overruled the objection.

¶ 23         In State v. Williams, 201 N.C. App. 103, 685 S.E.2d 534 (2009), this Court held

       the following prosecutorial statements were proper:


                    I want you to remember one thing; and that is, he ought to
                    thank his lucky stars every day that he’s not sitting over
                    here looking at the death penalty jury, because had that
                    gun discharged and hit one of those victims or gone through
                    that wall and hit that child, this would be a completely
                    different situation. No matter what happens to him today
                    is his lucky day.

       Williams, 201 N.C. App. at 106, 685 S.E.2d at 537. Here, as in Williams, it was

       reasonable for the prosecutor to infer and then argue that Defendant’s flight from

       police, driving at extremely high speeds without headlights, could have killed

       someone.    We hold the trial court did not abuse its discretion by overruling

       Defendant’s objection to this portion of the State’s closing argument. See Jones, 355

       N.C. at 131, 558 S.E.2d at 106. As to the remainder of the prosecutor’s argument,

       Defendant has failed to show the trial court’s failure to intervene ex mero motu

       interfered with Defendant’s right to a fair trial. See Atkins, 349 N.C. at 84, 505 S.E.2d

       at 111.

          2. No Judicial Partiality
                                          STATE V. COLLINS

                                           2022-NCCOA-369

                                          Opinion of the Court



¶ 24         Without pointing us to caselaw or specific misconduct, Defendant alleges the

       trial court “guided the State to convictions in this case,” abused its discretion, and

       violated Defendant’s constitutional rights. We detect no partiality below.

¶ 25         “The law imposes on the trial judge the duty of absolute impartiality.” Nowell

       v. Neal, 249 N.C. 516, 520, 107 S.E.2d 107, 110 (1959). The trial court also has the

       duty to supervise and control a trial, including testimony of witnesses, to ensure

       justice for all parties. State v. Agnew, 294 N.C. 382, 395, 241 S.E.2d 684, 692 (1978).

       “The judge may not express during any stage of the trial, any opinion in the presence

       of the jury on any question of fact to be decided by the jury,” and, “[i]n instructing the

       jury, the judge shall not express an opinion as to whether or not a fact has been proved

       and shall not be required to state, summarize or recapitulate the evidence, or to

       explain the application of the law to the evidence.” N.C. Gen. Stat. §§ 15A-1222, 1232

       (2021).

¶ 26         We review claims of judicial bias by considering the totality of the

       circumstances. State v. Fleming, 350 N.C. 109, 126, 512 S.E.2d 720, 732 (1999).

       Considering the totality of the circumstances of the trial court’s actions which form

       the basis of Defendant’s assignment of error, Defendant has failed to establish

       prejudicial error.

¶ 27         First, we have already held the trial court did not abuse its discretion in

       reserving ruling on Defendant’s motion to dismiss and allowing the State to reopen
                                             STATE V. COLLINS

                                              2022-NCCOA-369

                                             Opinion of the Court



       its case and recall a witness on two separate occasions. Second, as we have also held,

       the trial court did not abuse its discretion in overruling defense counsel’s objection to

       a portion of the prosecutor’s closing argument nor did it err in failing to intervene by

       its own volition in the remainder of the closing. Further, the trial court did not make

       any improper comments in front of the jury. See §§ 15A-1222, 1232.

¶ 28          We hold Defendant has failed to demonstrate prejudicial error and we reject

       his claim of partiality. See Fleming, 350 N.C. at 125-30, 512 S.E.2d at 732-35 (holding

       no prejudicial error or partiality where the defendant alleged 39 instances in which

       the trial court intervened and interjected during jury selection, witness testimony,

       prosecutorial questioning, and objections during trial).

                                      III.      CONCLUSION

¶ 29          For the foregoing reasons, we hold Defendant has failed to demonstrate error

       or that he is entitled to a new trial.


              NO ERROR.

              Judges DIETZ and HAMPSON concur.